DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Determining, by the pattern detection logic, a predetermined signal pattern in the signal generated by the motor; incrementing, by the pattern detection logic, a count value based on a number of times over a set of the plurality of commutation states that the predetermined signal pattern is determined in the signal; and in response to the count value exceeding a count threshold, selecting, by the pattern detection logic, a second control mode to operate the motor including remaining claim limitations. 
As per independent claim 11: Based on the comparison, increment a count value; and in response to the count value exceeding a count threshold, generate a motor control selection to switch operation of the motor from a first control mode to a second control mode; and mode logic operable to: receive the motor control selection; and operate the motor based on the motor control selection including remaining claim limitations.
As per independent claim 18: Compare the signal in a number of the plurality of commutation states with a predetermined signal pattern; based on the comparison, increment a count value; and in response to the count value exceeding a count threshold, selecting a second control mode to operate the motor including remaining claim limitations.
                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,896,246 to Kern discloses a motor control system with BEMF signal detection and processing.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846